PER CURIAM.
This is an appeal seeking review of the orders and judgments of the Circuit Court of Suwannee County bearing dates of September 14, 1976, September 20, 1977, and December 3, 1977, all entered by the trial judge in a non-jury damage suit between the parties hereto. We have examined the transcript of the testimony taken at the trial, the exhibits received into evidence by the trial judge, the entire record herein, including the findings of fact found by the Court below in the final judgment of date September 20,1977, the final orders of the judge fixing attorney’s fee and taxing costs, we have heard oral argument of counsel for both sides and have read the briefs of both counsel. Based upon all of such record, argument and briefs, we conclude that the final judgment rendered by the trial court is supported by sufficient competent, substantial evidence. See Strawgate and Higier v. Turner (1976, Fla.S.Ct.) 339 So.2d 1112; Ross v. Florida Sun Life Ins. Co. (1960, Fla.App. D2) 124 So.2d 892; Bornstein v. Bornstein (1968, Fla.App. D4) 215 So.2d 60; Lowery v. Rosenberg (1962, Fla.App. Dl) 147 So.2d 321, cert, denied (Fla.S.Ct.) 153 So.2d 306; Bali, Inc. v. Sherwood’s Commercial Brokers, Inc. (1975, Fla. App. Dl) 326 So.2d 21; Duncanson v. Service First, Inc. (1963, Fla.App. D3) 157 So.2d 696.
We also find that the trial judge did not err in the taxation of costs and awarding of attorney’s fee as taxed and awarded in his post-judgment orders. We hold that the trial court as to these issues properly interpreted and applied the provisions of Rule 1.442, Florida Rules of Civil Procedure, taken in context with the provisions of Section 627.428, Florida Statutes (1977). See Miami Law Review, Vol. 31, page 887, and cases cited therein; Hernandez v. Travelers Insurance Company (1976, Fla.App. D3) 331 So.2d 329; Tucker v. Shelby Mut. Ins. Co. of Shelby, Ohio (1977, Fla.App. D1) 343 So.2d 1357.
We find the other assignments of error likewise to be without merit.
AFFIRMED.
MILLS, Acting C. J., MASON, ERNEST E., Associate Judge and MELVIN, J., concur.